Title: Orders to Lieutenant Colonel Elisha Sheldon, 16 December 1776
From: Washington, George
To: Sheldon, Elisha



Sir
[Bucks County, Pa., 16 December 1776]

The Congress having thought fit to appoint you Lieutt Colo. Commandant of a Regiment of Horse to be raised and to empower me to appoint the officers under you, reposing especial trust & confidence in you & knowing how much your honor & reputation depends upon the proper choice, I am willing you should have the Nomination of all the Officers (reserving to myself a negative of any One and all such as I shall think unfit for that service,[)] and doubt not you will be particularly carefull in fixing upon none but Gentlemen of true spirits and of

good Characters—observing at the same time that Gentlemen of Fortune and reputable Families generally make the most usefull Officers.
You are immediately to repair to the State of Connecticut and as soon as possible nominate your Officers, and send them out on the recruiting service; they are to be particularly attentive to take none into the Corps, but young light active men.
The Privates are to receive Twenty Dollars bounty, and a Suit of Cloaths on entering the Service and pay as ⅌ Schedule annexed. They are to be raised to serve during the war unless sooner discharged by Congress.
Each Non commissioned Officer and private is to be furnished with a good Horse, Saddle, Bridle & other Accoutrements belonging to the Horse service at the expence of the Continent—and I will recommend to Congress that the Commanding Officer be also furnished at the public expence with the same, but cannot absolutely engage it as I beleive it is not customary.
In procuring the Horses, you are to have no Stallions, Mares, White or Grey Horses, but likely serviceable Trotters of sufficient size, It is expected you will purchase them at the most reasonable rate & not upon an average to exceed One hundred Dollars ⅌ Head, carefully describing and keeping an exact account of the Cost of each Horse.
Saddles, Bridles, Carbines, Broadswords, Pistols and every other accoutrement necessary (agreable to a Pattern herewith given you,[)] you will procure as cheap as possible.
Your Regiment is to consist of One Major, an Adjutant, Surgeon & Mate and Six Troop[s], to each Troop, One Captain, One Lieutenant, One Cornet (commissioned Officers) One Qr Master, Two Serjeants, Two Corporals, One Trumpeter, One Farrier & thirty four privates.
In order to enable you to defray the Expence of raising and equipping this Regiment, you are herewith furnished with a Warrant upon the Paymaster for the sum of 14,000 Dollars and a Letter to Governor Trumbull to advance you such further Sums as may be necessary on Continental account. In case of the latter failing you are to advise me of it, & if no public money is to be had in that Department from a Paymaster to be appointed, send a carefull Officer for such Sum or Sums as may be wanted.
As fast as you can raise and equip a Troop they are to be sent to the Army under my immediate command, agreable to the Resolution of Congress directing the raising of said Regiment. Given at Head Quarters &c.
